IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,838


                           EX PARTE RUDY GONZALES, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W-20940-B-1 IN THE 181ST DISTRICT COURT
                            FROM RANDALL COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to fifty years’ imprisonment. The Seventh Court of Appeals affirmed his

conviction. Gonzales v. State, No. 07-10-0310-CR (Tex. App. - Amarillo, May 10, 2011).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed. We remanded this

application to the trial court for findings of fact and conclusions of law.

        The supervisor of the Darrington Unit Mail Room, where Applicant was housed following
                                                                                                      2

his conviction, filed an affidavit with the trial court. Based on that affidavit, the trial court has

entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Seventh Court of Appeals in Cause No. 07-10-00310-

CR that affirmed his conviction in Cause No. 20940 from the 181st District Court of Randall

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish